Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated September 21, 1992 (People v Edwards, 186 AD2d 218), affirming two judgments of the Supreme Court, Kings County, both rendered October 25, 1990, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Sullivan, O’Brien and Santucci, JJ., concur.